Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on June 14, 2019. Claims 1-18 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Takaki (Pub. No. : US 20090164741 A1)

As to claim 1 Takaki teaches a file processing method for a vehicle-mounted monitoring device, comprising: 
paragraphs [0061]-[0062], [0065]-[0067]: In step S302, the camera controller 101 determines whether there is an image file 201 with a storage priority level 204 equal to or lower than a priority threshold value and selectively delete image files depending on weights indicating the intention of a user as to which device is used to keep image data).

As to claim 10, it has similar limitations as of claim 1 above. Hence, claim 10 is rejected under the same rational as of claim 1 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki (Pub. No. : US 20090164741 A1) in the view of Chan et al. (Pub. No. : US 20160309121 A1)

As to claim 2 all of the limitations of claim 1 have been addressed above. Takaki does not explicitly disclose but Chan teaches before acquiring a locking weights of files in a local storage space, the method further comprising: determining a scene where the [vehicle-mounted monitoring device] is located and determining, based on the scene, the locking weights according to a scene locking policy (paragraphs [0011], [0034]-[0035], Table 1: calculate the importance score of each recording segment according to various types of data such as an operation triggered by a previous user, and the attributes of the recording segment wherein the operation attributes are arranged to classify the plurality of detailed trigger behaviors into several operation behaviors. Each of the operation behaviors comprises some detailed trigger behaviors that may be used to trigger the adjustments of the temporary scores, making the importance score or the scores mentioned in Step 210 change correspondingly. In the case of Schedule Office hour, The user may set the predetermined importance score (or initial score) of the video file in each period. For example, it is normal that the cameras in the office constantly detect movement events during the daytime because this is working hours. The recording segments of these daytime movements are less important than detected movement events in non-working periods). Note, where to mount the monitoring device (e.g. camera) obvious user choice. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takaki by adding above limitation as taught by Chan to improve control of the digital surveillance system (Chan, paragraph [0005]).

As to claim 11, it has similar limitations as of claim 2 above. Hence, claim 11 is rejected under the same rational as of claim 2 above.


Claims 3-9, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Takaki (Pub. No. : US 20090164741 A1) in the view of Chan et al. (Pub. No. : US 20160309121 A1) and Bostick et al. (Pub. No. : US 20160275641 A1)

As to claim 3 all of the limitations of claim 2 have been address above.  Takaki and Chan do not explicitly disclose but Bostick teaches determining a scene where the vehicle-mounted monitoring device is located comprises: receiving a vehicle environmental parameter collected by each of sensing devices on the vehicle and determining, based on a matching relationship between vehicle environmental parameters and scenes, the scene where the vehicle-mounted monitoring device is located according to the collected vehicle environmental parameter (paragraphs [0003], [0019], [0028], [0048]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Takaki and Chan as taught by Bostick to reducing the data storage requirements (Bostick, paragraph [0002]).

As to claim 4 Takaki together with Chan and Bostick teaches a method according to claim 3. Bostick teaches wherein the sensing devices each comprise at least one of an acceleration sensing device, a blind spot monitoring device, a fatigue paragraph [0028]).

As to claim 5 Takaki together with Chan and Bostick teaches a method according to claim 1. Chan teaches acquiring recording times of the files in the local storage space, wherein processing the files according to the locking weights comprises: processing the files according to the locking weights and the recording times (paragraphs [0041]-[0042], [0024], [0036]).

As to claim 6 Takaki together with Chan and Bostick teaches a method according to claim 5. Chan teaches processing the files according to the locking weights and the recording times comprises: 
determining, based on a matching relationship between locking weights and locking score values, locking score values of the files according to the locking weights (paragraphs [0031], [0043], [0024]); 
determining, based on a matching relationship between recording times and time score values, time score values of the files according to the recording times (paragraph [0034]-[0036], table 1); 
determining importance score values of the files according to the locking score values and the time score values (paragraph [0022], [0024]); and 
deleting files each having an importance score value less than or equal to an importance threshold and storing files each having an importance score value greater than the importance threshold (paragraph [0043]).

As to claim 7 Takaki together with Chan and Bostick teaches a method according to claim 6. Chan teaches wherein after storing files each having an importance score value greater than the importance threshold, the method further comprises: deleting the stored files in an ascending order of importance score values if the size of the occupied space in the local storage space is greater than or equal to a second storage paragraphs [0031]-[0032], [0043]).

As to claim 8 Takaki together with Chan and Bostick teaches a method according to claim 7. Chan teaches wherein after processing the files according to the locking weights and the recording times, the method further comprises: acquiring an increase rate of the occupied space of the files in the local storage space and adjusting the second storage threshold according to the increase rate, wherein the increase rate is negatively proportional to the second storage threshold (paragraphs [0011], [0032], [0044]).

As to claim 9 Takaki together with Chan and Bostick teaches a method according to claim 6. Bostick teaches wherein after processing the files according to the locking weights, the method further comprises: determining whether the vehicle-mounted monitoring device communicates with a cloud and uploading the stored files to the cloud in a descending order of importance score values in response to determining that the vehicle-mounted monitoring device communicates with the cloud (Paragraphs [0016], [0050]), note that importance score teaches by Chan see paragraphs [0022], [0032].

	As to claims 12-18, they have similar limitations as of claims 3-9 above. Hence, they are rejected under the same rational as of claims 3-9 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
            The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169